TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-22-00165-CV


                                          S. G., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


             FROM THE 421ST DISTRICT COURT OF CALDWELL COUNTY
 NO. 20-FL-444, THE HONORABLE THOMAS NATHANIEL STUCKEY, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant S. G. filed her notice of appeal on March 23, 2022. The appellate

record was complete on April 11, 2022, making appellant’s brief due on May 2, 2022. On May

2, 2022, counsel for appellant filed a motion for extension of time to file appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Amanda Wilhelm to file

appellant’s brief no later than May 23, 2022. If the brief is not filed by that date, counsel may be

required to show cause why she should not be held in contempt of court.

               It is ordered on May10, 2022.



Before Justices Goodwin, Baker, and Triana